NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 01/21/2022 has been entered. Claim(s) 2, 4, 6, and 18 are canceled. Claim(s) 1, 3, 5, 7-17, and 19-20 are remain pending and have been examined below. 
Allowable Subject Matter
Claims 1, 3, 5, 7-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the jack pad device further comprises: a first biasing element disposed in the jack pad body and coupled to the first intermediate portion; and a second biasing element disposed in the jack pad body and coupled to the second intermediate portion, wherein the first biasing element and the second biasing element bias the first and second movable locator pins, respectively, in the extended positions” together in combination with the rest of the limitations in the independent claim.
	Claims 3, 5, and 7-16 are allowed as being dependent on claim 1.
	Regarding claim 17 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the first movable locator pin and the second movable locator pin are spaced apart from each other, and wherein positioning the jack pad device comprises positioning the first and second movable locator pins 
	Regarding claim 19 (Previously Presented), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “a first pump in fluid communication with the first cup, and wherein coupling the first coupler comprises pumping the first pump to remove air from the first cup to couple the first cup to the aircraft” together in combination with the rest of the limitations in the independent claim. 
	Claim 20 is allowed as being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 31, 2022